OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law by this Court on July 11, 1956, and maintains an office in Buffalo. The Grievance Committee filed a petition charging respondent with professional misconduct arising from his administration of an estate.
*157Respondent filed an answer admitting some of the allegations in the petition, and the remaining factual issues were resolved by stipulation. A hearing was held on matters in mitigation. The Referee filed a report that respondent moves to confirm and the Grievance Committee moves to confirm in part and disaffirm in part.
We confirm the findings of fact made by the Referee and conclude that respondent violated the following Disciplinary Rules of the Code of Professional Responsibility: DR 1-102 (A) (4) and (8) (22 NYCRR 1200.3 [a] [4], [8]) and DR 9-102 (B) (1) (22 NYCRR 1200.46 [b] [1]).
In mitigation, we note that respondent has practiced law for 42 years, has an excellent reputation in the community and an otherwise unblemished record, and, during the relevant period, was suffering from serious health problems. Additionally, no client suffered a financial loss as a result of respondent’s misconduct. Accordingly, after consideration of all of the factors in this matter, we conclude that respondent should be censured.
Pine, J. P., Hayes, Wisner, Hurlbutt and Scudder, JJ., concur.
Order of censure entered.